0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of in view of Ranganathan et al., US 2011/0107743.

Regarding Claim 19
Levin discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine, comprising: a housing (Levin, Figure 4); a selective catalytic reduction (SCR) system (Levin, [0001]) disposed within the housing (Levin, Figure 4); a reductant injector (16) disposed on a sidewall of the housing (Levin, Figure 4) upstream of the SCR system (Levin, [0001]) and configured to insert a reductant into the exhaust gas through a reductant port (at (32)) defined in a surface of the housing (Levin, Figure 4); and a vortex generator (38) disposed in the housing (Levin, Figure 4), the vortex generator (38) comprising a first deflector (38) disposed on the surface of the housing (Levin, Figure 4) through which the reductant port (at (32)) is defined, the first deflector (38) being disposed proximate to and upstream of the reductant port (at (32)), the first deflector (38) have a plurality of lateral surfaces (L1, L2, annotated Figure 4 of Levin below) that extend from said surface of the housing and an end surface (E, annotated Figure 4 of Levin below) that connects the plurality of lateral surfaces (L1, L2), the end surface (E) being angled so as to extends away from said surface of the housing in a direction of exhaust gas flow (Levin, annotated Figure 4 below). 
However, Levin does not explicitly disclose that the height is in a range of 2mm to 50 mm, the width is in a range of 1mm to 2mm, and the length is in a range of 5mm to 30mm. Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising at least one deflector (48) disposed on a surface (46) within the housing (44), the at least one deflector (48) having a height, with, and length (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C). Ranganathan further discloses that increasing the height of the deflector, thereby increasing the surface area of the deflector, encourages the vaporization and mixing of urea (Ranganathan, [0022]). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to discover the optimum or workable ranges of the deflector height, length, and width to achieve the desired vaporization and turbulence of the exhaust gas as Ranganathan discloses that increasing the surface area of the deflector (by increasing the height of the deflector) encourages vaporization and mixing, and absent evidence of criticality, when "the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

    PNG
    media_image1.png
    612
    505
    media_image1.png
    Greyscale

Figure 1: Annotated Figure 4 of Levin

4.	Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranganathan et al., US 2011/0107743, in view of Shimizu, US 2011/0185710.

Regarding Claim 23
Ranganathan discloses an aftertreatment system for treating constituents of an exhaust gas produced by an engine (Ranganathan, Abstract), comprising: a housing (44); a selective catalytic reduction (SCR) system (16) disposed within the housing (44); a reductant injector (38) disposed on a sidewall of the housing (44) upstream of the SCR system (16) and configured to insert a reductant into the exhaust gas (Ranganathan, [0015]-[0017], Figure 1); and a vortex generator (42) disposed in the housing (44), the vortex generator (42) comprising an impaction plate (46) disposed within the housing (44) along an axial flow path of the exhaust gas, the impaction plate (46) disposed along an injection axis of the reductant injector (38), and at least one deflector (48) disposed on the impaction plate (46) (Ranganathan, [0019]-[0020], Figures 1, 3B, 3C, 4A-4C).
However, Ranganathan does not disclose that the at least one deflector on the impaction plate is upstream of the reductant injector. Shimizu teaches a swirl generating (vortex generating) device (40) with at least one deflector (410, 420) disposed upstream of a reductant injector (at reductant injection nozzle (3)) (Shimizu, [0034]-[0036], Figures 1-2). 
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ranganathan to have the at least one deflector on the impaction plate positioned upstream of the reductant injector as is taught by Shimizu in order to provide a strong swirl force (turbulence) to facilitate diffusion of the reducing agent.

5.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levin et al., US 2010/0107614, in view of in view of Ranganathan et al., US 2011/0107743, and further in view of Moore, EP 3321483 A1.

Regarding Claim 20
Levin and Ranganathan teach the system as rejected in Claim 19 above. However, Levin and Ranganathan do not disclose a virtual mixer disposed in the housing upstream of the SCR system, the virtual mixer comprising at least one electrode configured to generate an electric field across the mixer, the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break into smaller droplets. 
Moore teaches an injection system comprising a virtual mixer (20) disposed in a housing (12) upstream of a SCR system (120), the virtual mixer (20) comprising at least one electrode (24) configured to generate an electric field across the mixer (20), the electric field configured to cause droplets of the reductant inserted into the exhaust gas to break, into smaller droplets (Moore, [0017] and [0019]-[0020], Figure 1).
One having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Levin/Ranganathan to include a virtual mixer in the housing upstream of the SCR system, wherein the virtual mixer comprises at least one electrode configured to generate an electric field across the mixer as is taught by Moore, in order to effectively atomize the reductant (Moore, Abstract).

Allowable Subject Matter
6.	Claims 1, 4-5, 8, and 21-22 are allowed.

7.	The following is an examiner’s statement of reasons for allowance: 
In the aftertreatment system of claim 1, the inclusion of:
“the first deflector has an upstream lateral surface that extends perpendicularly form said surface of the housing, a downstream lateral end that extends from said surface of the housing, and an end surface that connects the plurality of lateral surfaces, the end surface being angled so as to extends away from said surface of the housing in a direction of exhaust gas flow” in combination with the other limitations of the claim was not found. 

In the aftertreatment system of claim 21, the inclusion of:
“at least one first deflector disposed on said surface of the housing through which the reductant port is defined, the at least one first deflector being disposed proximate to and upstream of the reductant port, the at least one first deflector configured to generate vortices in a portion of the exhaust gas flowing over the at least one first deflector such that the portion of the exhaust gas remains attached to the surface of the housing at a downstream location of the surface, and an impaction plate disposed within the housing along an axial flow path of the exhaust gas” and “at least one second deflector is disposed on the impaction plate upstream of the reductant injector” in combination with the other limitations of the claim was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
8.	Applicant’s arguments, see page 8, with respect to the objection of claim 1 has been fully considered and are persuasive. The claim objection of claim 1 has been withdrawn.
Applicant’s arguments, see pages 8-11, with respect to the rejection of claims 1, 4-5, and 8 under 35 U.S.C. 102(a)(1) has been fully considered and are persuasive. The 35 U.S.C. 102(a)(1) rejection of claims 1, 4-5, and 8 has been withdrawn.
Applicant's arguments, see pages 11-12, with respect to the rejection of claims 19-20 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues that Ranganathan fails to remedy the deficiencies of Levin since the size of the gas deflector in Ranganathan has a completely different purpose than both Levin’s deflector and the deflector of claim 19. The Examiner is unconvinced. First, the purpose of the size of the gas deflector of the invention is not claimed and not disclosed in the Specification. Second, Ranganathan discloses that increasing the surface area of the deflector (by increasing the height of the deflector) encourages vaporization and mixing, and therefore it would have been obvious to modify Levin based on Ranganathan to achieve the benefits of the dimensions as disclosed by Ranganathan. Claims 19-20 remain rejected under 35 U.S.C. 103. 
Applicant’s arguments, see pages 12-14, with respect to the rejection of claims 21-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 21-22 has been withdrawn. 
Applicant's arguments, see page 14, with respect to the rejection of claim 23 under 35 U.S.C. 103 have been fully considered but they are not persuasive. The Applicant argues that as claim 23 is dependent from claim 21, claim 23 is patentable for the same reason as claim 21. Claim 23 is not dependent from claim 21. Claim 23 remains rejected under 35 U.S.C. 103. 

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746